STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 22, 2018
               Plaintiff-Appellee,

v                                                                    No. 334779
                                                                     Genesee Circuit Court
AURIEN EMANUAL BROWN,                                                LC No. 16-039249-FC

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and MURPHY and RIORDAN, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of armed robbery, MCL 750.529,
and first-degree home invasion, MCL 750.110a(2). Defendant was acquitted of first-degree
felony murder, MCL 750.316(1)(b), felon in possession of a firearm (felon-in-possession), MCL
750.224f, and possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b. The trial court sentenced defendant, as a third-habitual offender, MCL 769.11, to
consecutive terms of 40 to 60 years’ imprisonment for armed robbery and 20 to 40 years’
imprisonment for first-degree home invasion. We affirm defendant’s convictions but vacate his
sentences and remand for resentencing.

                 I. BACKGROUND FACTS AND PROCEDURAL HISTORY

       The victim, an elderly man, was shot and killed during the course of a home invasion and
robbery at his Flint home. Defendant and three other codefendants, including defendant’s
brother Takais Brown, were charged in the crime. The defendants were tried jointly but with
four separate juries. Over the course of 14 days of trial, the prosecution produced evidence that
defendant’s DNA, fingerprint, and shoeprint were found at the scene of the crime. The gun used
in the commission of the crime was found in an apartment defendant shared with the other
codefendants, and there was testimony that defendant had tried to hide the gun at a friend’s
house.

        On the eleventh day of trial, after the close of the prosecution’s case-in-chief, Takais
informed the trial court that he wished to testify. Defendant objected to his jury hearing Takais’s
testimony, but the trial court overruled that objection. Takais’s testimony inculpated defendant
and suggested that the other codefendants were not involved. After Takais’s testimony, all of the
parties rested. The prosecution and defendants gave closing arguments to their respective juries
only, the juries were instructed separately, and then sent to deliberate. Takais’s jury was the first
                                                 -1-
to hear closing arguments and jury instructions. Later that same day, which was several days
before defendant’s jury heard closing arguments or jury instructions, Takais’s jury acquitted him
of all counts in open court. The other two codefendants were also acquitted of all charges. As
noted, defendant was convicted of armed robbery and first-degree home invasion, but acquitted
of all other charges. Defendant was then sentenced accordingly. This appeal followed.

                            II. TESTIMONY OF A CODEFENDANT

       Defendant argues that the trial court abused its discretion by allowing his jury to hear his
codefendant Takais’s testimony. We disagree.

                   A. STANDARD OF REVIEW AND APPLICABLE LAW

       “[W]e review a trial court’s decision to admit evidence for an abuse of discretion, but
review de novo preliminary questions of law, such as whether a rule of evidence precludes
admissibility.” People v Chelmicki, 305 Mich. App. 58, 62; 850 NW2d 612 (2014). “A trial court
abuses its discretion when its decision falls outside the range of reasonable and principled
outcomes.” People v Waterstone, 296 Mich. App. 121, 131-132; 818 NW2d 432 (2012).1

       The Michigan Supreme Court, in People v Hana, 447 Mich. 325, 361; 524 NW2d 682
(1994), amended 447 Mich. 1203 (1994), held that when a codefendant decides to testify at trial,
“he thereby waive[s] his Fifth Amendment rights regarding the events in question.” Given that
the codefendant has waived those rights, “it became permissible for the prosecution to call that
[co]defendant as a witness in the trial of the []defendant.” Id. Thus, the Court held that “[a]
defendant normally would not be entitled to exclude the testimony of a former codefendant if
[they had separate] trials, and we see no reason why relevant and competent testimony would be
prejudicial merely because the witness is also a codefendant.” Id. at 361, quoting Zafiro v
United States, 506 U.S. 534, 540; 113 S. Ct. 933; 122 L. Ed. 2d 317 (1993). After all, “a fair trial
does not include the right to exclude relevant and competent evidence.” Hana, 447 Mich. App. at
350, quoting Zafiro, 506 U.S. at 540. The reasoning in Hana regarding testimony of codefendants
comports with long-standing Michigan case law. See, e.g., People v MacCullough, 281 Mich. 15,
28; 274 N.W. 693 (1937) (holding that if the prosecution had offered the testimony of an accused
coconspirator “his testimony would have been admissible[.]”).; People v Mol, 137 Mich. 692,
693; 100 N.W. 913 (1904) (holding that testimony from an accomplice regarding the details of the
crime was admissible); People v Maybee, 44 Mich. App. 268, 275; 205 NW2d 244 (1973),
quoting People v Ockaski, 234 Mich. 95, 97; 207 N.W. 867 (1926) (holding that “an accomplice


1
  The prosecution contends that defendant either waived this issue or rendered it unpreserved
when he failed to object immediately preceding codefendant Takais’s testimony after having his
previous objection overruled. However, the Michigan Rules of Evidence provide that “[o]nce
the court makes a definitive ruling on the record admitting or excluding evidence, either at or
before trial, a party need not renew an objection or offer of proof to preserve a claim of error for
appeal.” MRE 103(a)(2). Thus, defendant was not required to repeatedly make the same
objection after the trial court made “a definitive ruling on the record,” and this issue is preserved
for review. MRE 103(a)(2)


                                                -2-
may testify in the trial of a codefendant,” because “ ‘[a]n accomplice is a competent witness on
behalf of the prosecution.’ ”).

                                         B. ANALYSIS

       The record is undisputed that Takais decided to testify in his own defense. In doing so,
he waived his Fifth Amendment rights regarding his involvement in the crime. Hana, 447 Mich.
at 361. As a codefendant, Takais’s testimony was relevant and admissible against defendant.
See id. The fact that Takais was a codefendant at the time of his testimony does not change the
admissibility of his testimony for defendant’s jury to consider. Id. Thus, the prosecution was
permitted to call Takais as a witness against defendant, or, as occurred in this case, defendant’s
jury was permitted to hear the testimony elicited from Takais on direct examination, and also
during cross-examination by both the prosecution and defendant. Id.

        Defendant alludes to a potential issue with his and Takais’s alleged “antagonistic
defenses.” That argument, however, relates to a motion to sever cases for trial. See id. at 347.
Defendant never moved the court to sever the trials, nor has he argued on appeal that the trials
should have been severed. Defendant’s argument regarding antagonistic defenses, therefore, is
not relevant to the issue of admissibility of Takais’s testimony. See id. Further, the fact that
defendant refused to testify after discovering that Takais would testify does not, as defendant
suggests, render Takais’s testimony inadmissible as to defendant. Id. at 361.

        The plain holding of Hana is that a codefendant can provide competent and admissible
testimony against another codefendant. Thus, defendant’s argument that the trial court abused its
discretion in allowing Takais to testimony before defendant’s jury is without merit. Id.

                                      III. JURY VERDICT

        Defendant next argues that the trial court’s improper method for taking verdicts in joint
trials with separate juries, resulted in his jury being improperly influenced by facts not in
evidence. We disagree.

                   A. STANDARD OF REVIEW AND APPLICABLE LAW

         The issue of whether a jury was exposed to and influenced by extrinsic information is
constitutional in nature. People v Budzyn, 456 Mich. 77, 88; 566 NW2d 229 (1997). Typically,
“[c]onstitutional questions are reviewed de novo.” People v Shenoskey, 320 Mich. App. 80, 82;
903 NW2d 212 (2017). However, defendant did not object to the trial court’s proposed
procedure for taking jury verdicts, so this issue is unpreserved. People v Carter, 462 Mich. 206,
214; 612 NW2d 144 (2000). This Court reviews an “unpreserved claim for plain error affecting
defendant’s substantial rights.” People v Roscoe, 303 Mich. App. 633, 648; 846 NW2d 402
(2014). “To avoid forfeiture under the plain error rule, three requirements must be met: 1) error
must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error affected
substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). In order to
show that a defendant’s substantial rights were affected, there must be “a showing of prejudice,
i.e., that the error affected the outcome of the lower court proceedings.” Id.



                                                -3-
        “A defendant has a right to be tried by a fair and impartial jury.” People v Garay, 320
Mich. App. 29, 39; 903 NW2d 883 (2017), citing Duncan v Louisiana, 391 U.S. 145, 153; 88 S. Ct.
1444; 20 L. Ed. 2d 491 (1968). In order to protect that right, “[d]uring their deliberations, jurors
may only consider the evidence that is presented to them in open court.” Budzyn, 456 Mich. at
88. “A jury verdict may be challenged on the basis of juror misconduct only when the verdict is
influenced by matters unrelated to the trial proceedings.” People v Fletcher, 260 Mich. App. 531,
540-541; 679 NW2d 127 (2004). “Where the jury considers extraneous facts not introduced in
evidence, this deprives a defendant of his rights of confrontation, cross-examination, and
assistance of counsel embodied in the Sixth Amendment.” Budzyn, 456 Mich. at 88.

       “To establish that an extraneous influence was error requiring reversal, a defendant must
prove two points: (1) the jury was exposed to an extraneous influence and (2) the extrinsic
material created a real and substantial possibility that it could have affected the jury’s verdict.”
Garay, 320 Mich. App. at 40. With regard to the first requirement, jurors are not typically
permitted to impeach their verdict “by subsequent affidavits showing misconduct in the jury
room.” Budzyn, 456 Mich. at 91. There is an exception, however, providing that a juror’s “oral
testimony or affidavits may only be received [regarding] extraneous or outside errors, such as
undue influence by outside parties.” Id.

                                         B. ANALYSIS

        It is undisputed that the trial court took the verdict of Takais’s jury before defendant’s
jury heard closing arguments and jury instructions and began deliberations. The trial court, on
the record, ordered that the verdict would be sealed until the other juries had reached their
decisions. Further, the trial court warned Takais and his jury that they should not discuss the
case, considering that the other juries still had to deliberate. The trial court’s procedure with
respect to the other two codefendants is not part of the record before this Court on appeal.

        Ultimately, however, the trial court’s process in that regard is not relevant, because
defendant failed to present any evidence that the jurors on his jury were aware of the verdicts
provided in the other cases. See Garay, 320 Mich. App. at 40. Defendant did not provide an
affidavit, statement, or testimony of a single juror in this case. Our Supreme Court was clear in
Budzyn, 456 Mich. App. at 88, that when a defendant seeks to assert that a jury verdict was
wrongly influenced by extrinsic sources, they must prove that the jury was actually exposed to
that extrinsic source. The Court noted that, in order to prove that point, a defendant is permitted
to submit affidavits or oral testimony from jurors. See id. at 88-89. Considering the burden was
on defendant to produce such evidence, his failure to do so is dispositive.

       Because defendant did not provide any evidence regarding his allegation that his jurors
were improperly influenced by the verdicts for the other codefendants, his claim must fail. Id.;
Garay, 320 Mich. App. at 39-40; Fletcher, 260 Mich. App. at 540.

                                       IV. SENTENCING

       Defendant argues that the trial court abused its discretion by sentencing him above the
minimum guideline range for both convictions and for ordering that the sentences be served
consecutively without providing adequate reasons for doing so. We agree.

                                                -4-
                   A. STANDARD OF REVIEW AND APPLICABLE LAW

        “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502
(2015). “[T]he standard of review to be applied by appellate courts reviewing a sentence for
reasonableness on appeal is abuse of discretion.” People v Steanhouse, 500 Mich. 453, 471; 902
NW2d 327 (2017). An abuse of discretion occurs when a trial court violates the principle of
proportionality or fails to “provide adequate reasons for the extent of the departure sentence
imposed.” Id. at 476. Similarly, the trial court’s decision to impose consecutive sentences is
also reviewed for an abuse of discretion. People v Norfleet, 317 Mich. App. 649, 664; 897 NW2d
195 (2016). “An abuse of discretion occurs . . . when the trial court chooses an outcome falling
outside th[e] principled range of outcomes.” Id., quoting People v Babcock, 469 Mich. 247, 269;
666 NW2d 231 (2003).

                     1. SENTENCING OUTSIDE GUIDELINES RANGE

        As noted, we review this issue for reasonableness. Lockridge, 498 Mich. at 392. The
controlling standard of reasonableness is the principle of proportionality pursuant to People v
Milbourn, 435 Mich. 630, 636; 461 NW2d 1 (1990). See Steanhouse, 500 Mich. at 471-472. As
this Court recently explained in People v Dixon-Bey, ___ Mich App ___, ___; ___ NW2d ___
(2017) (Docket No. 331499); slip op at 16:

       “A sentence that departs from the applicable guidelines range will be reviewed by
       an appellate court for reasonableness.” People v Lockridge, 498 Mich. 358, 392;
       870 NW2d 502 (2015). “[T]he standard of review to be applied by appellate
       courts reviewing a sentence for reasonableness on appeal is an abuse of
       discretion. [Steanhouse, 500 Mich. at 471.] In Steanhouse, the Michigan Supreme
       Court clarified that ‘the relevant question for appellate courts reviewing a
       sentence for reasonableness’ is ‘whether the trial court abused its discretion by
       violating the principle of proportionality[.]’ [Id.] The principle of proportionality
       is one in which

               “a judge helps to fulfill the overall legislative scheme of criminal
               punishment by taking care to assure that the sentences imposed
               across the discretionary range are proportionate to the seriousness
               of the matters that come before the court for sentencing. In
               making this assessment, the judge, of course, must take into
               account the nature of the offense and the background of the
               offender.” [[Id. at 472], quoting Milbourn, 435 Mich [at 651].]

       Under this principle, “ ‘[T]he key test is whether the sentence is proportionate to
       the seriousness of the matter, not whether it departs from or adheres to the
       guidelines’ recommended range.’ ” [Steanhouse, 500 Mich. at 472,] quoting
       Milbourn, 435 Mich. at 661.

      The sentencing guidelines are an “aid to accomplish the purposes of proportionality . . . .”
Dixon-Bey, ___ Mich App at ___; slip op at 18. The sentencing guidelines “ ‘provide objective

                                               -5-
factual guideposts that can assist sentencing courts in ensuring that the offenders with similar
offense and offender characteristics receive substantially similar sentences.’ ” Id., quoting
People v Smith, 482 Mich. 292, 309; 754 NW2d 284 (2008) (brackets omitted). The Michigan
Supreme Court has been clear that while the sentencing guidelines are now only advisory, they
“remain a highly relevant consideration in a trial court’s exercise of sentencing discretion . . . .”
Lockridge, 498 Mich. at 391. See also Steanhouse, 500 Mich. at 474-475. As this Court recently
explained:

       Because the guidelines embody the principle of proportionality and trial courts
       must consult them when sentencing, it follows that they continue to serve as a
       ‘useful tool’ or ‘guideposts’ for effectively combating disparity in sentencing.
       Therefore, relevant factors for determining whether a departure sentence is more
       proportionate than a sentence within the guidelines range continue to include (1)
       whether the guidelines accurately reflect the seriousness of the crime, People v
       Houston, 448 Mich. 312, 321-322; 532 NW2d 508 (1995), see also Milbourn, 435
Mich. at 657, (2) factors not considered by the guidelines, Houston, 448 Mich. at
       322-324, see also Milbourn, 435 Mich. at 660, and (3) factors considered by the
       guidelines but given inadequate weight, Houston, 448 Mich. at 324-325, see also
       Milbourn, 435 Mich. at 660 n 27. [Dixon-Bey, ___ Mich App at ___; slip op at
       18-19.]

Other factors to consider “include the defendant’s misconduct while in custody, Houston, 448
Mich. at 323, the defendant’s expressions of remorse, id., and the defendant’s potential for
rehabilitation, id.” Dixon-Bey, ___ Mich App at ___; slip op at 19 n 9 (internal quotation marks
omitted). The “key test” applicable to sentencing is “whether the sentence is proportionate to the
seriousness of the matter . . . .” Milbourn, 435 Mich. at 661 (emphasis added).

                                2. CONSECUTIVE SENTENCES

       “In Michigan, concurrent sentencing is the norm, and a consecutive sentence may be
imposed only if specifically authorized by statute.” People v DeLeon, 317 Mich. App. 714, 721;
895 NW2d 577 (2016) (internal quotation marks omitted). Such a statute exists for first-degree
home invasion convictions: “The court may order a term of imprisonment imposed for home
invasion in the first degree to be served consecutively to any term of imprisonment imposed for
any other criminal offense arising from the same transaction.” MCL 750.110a(8). That statute’s
“use of the word ‘may’ makes clear that the decision is . . . discretionary[.]” People v Buie, 491
Mich. 294, 319-320; 817 NW2d 33 (2012). “Although consecutive sentencing lengthens the total
period of imprisonment, it does not increase the penalty for any specific offense.” DeLeon, 317
Mich. App. at 726. Consequently, “where a defendant receives consecutive sentences and neither
sentence exceeds the maximum punishment allowed, the aggregate of the sentences will not be
disproportionate under . . . Milbourn, 435 Mich. 630[.]” People v Miles, 454 Mich. 90, 95; 559
NW2d 299 (1997). See also People v Ryan, 295 Mich. App. 388, 401 n 8; 819 NW2d 55 (2012).
However, “although the combined term is not itself subject to a proportionality review, the
decision to impose a consecutive sentence when not mandated by statute is reviewable for an
abuse of discretion.” Norfleet, 317 Mich. App. at 664. Consequently, “trial courts imposing one
or more discretionary consecutive sentences are required to articulate on the record the reasons
for each consecutive sentence imposed.” Id. at 654. “While imposition of more than one

                                                -6-
consecutive sentence may be justified in an extraordinary case, trial courts must nevertheless
articulate their rationale for the imposition of each consecutive sentence so as to allow appellate
review.” Id. at 665.

                                          B. ANALYSIS

        Defendant does not challenge the scoring of any offense variables (OVs) or prior record
variables (PRVs), or his status as a third-habitual offender, on appeal. Thus, the minimum
guideline range for his first-degree home invasion conviction was for 84 to 210 months’
imprisonment. MCL 777.63. For that conviction Aurien was sentenced to 20 to 40 years’, or
240 to 480 months’, imprisonment. That sentence was therefore above the guideline range.
MCL 777.63. The minimum guideline range for his armed robbery conviction was for 171 to
427 months’ imprisonment. MCL 777.62. Defendant was sentenced above the guideline range
to 40 to 60 years’, or 480 to 720 months’, imprisonment. Id. The trial court also ordered that
those sentences be served consecutively.

        As discussed, defendant’s individual sentences are reviewed for proportionality, with the
“key test” being “whether the sentence is proportionate to the seriousness of the matter . . . .”
Milbourn, 435 Mich. at 661 (emphasis added). Although the trial court’s decision to sentence
defendant consecutively cannot be reviewed for proportionality based upon the combined length
of the sentences, it is reviewable for an abuse of discretion because the statute allowing for
consecutive sentencing, MCL 750.110a(8), is discretionary. Norfleet, 317 Mich. App. at 664. In
either case, to allow for appellate review, the trial court was required to articulate, on the record,
the reasons for its sentencing decisions. Steanhouse, 500 Mich. at 476; Norfleet, 317 Mich. App.
at 664-665.

         The record plainly establishes that the trial court did not consider any factors discussed in
Dixon-Bey, ___ Mich App at ___; slip op at 18-19 and n 9, and Norfleet, 317 Mich. App. at 666,
when sentencing defendant. Other than restating the facts of the case, all of which already were
considered in defendant’s OV and PRV scores, the trial court failed to articulate any reason why
it sentenced defendant above the guideline range for both of his convictions or why it ordered
those sentences to be served consecutively. The trial court’s failure to do so requires us to vacate
defendant’s sentences and remand for resentencing. Steanhouse, 500 Mich. at 476; Norfleet, 317
Mich. App. at 664-665. On remand, the trial court should consider the relevant factors discussed
in this opinion and then articulate the reasons for its sentencing decisions on the record.

      We affirm defendant’s convictions, but vacate his sentences and remand for resentencing.
We do not retain jurisdiction.

                                                              /s/ Kirsten Frank Kelly
                                                              /s/ William B. Murphy
                                                              /s/ Michael J. Riordan




                                                 -7-